Citation Nr: 9906488	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  96-11 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic headaches as 
secondary to 
service-connected traumatic arthritis of C6-7.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1976, and on inactive duty training (IADT) from May to 
September 1979. 

The Muskogee, Oklahoma, Department of Veterans Affairs (VA), 
Regional Office (RO) previously denied service connection for 
chronic headaches, on a direct basis, by rating decision 
issued in January 1985.  It is noted, however, that the 
veteran now claims service connection for chronic headaches 
on a secondary basis.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from an August 1995 rating decision of the North 
Little Rock, Arkansas VARO, which denied service connection 
for chronic headaches as secondary to service-connected 
traumatic arthritis of C6-7.  The veteran filed a timely 
notice of disagreement (NOD), was issued a statement of the 
case (SOC) in November 1995, and the RO received his 
substantive appeal in March 1996, at which time he stated 
that if he was not afforded a VA examination, he wanted a 
hearing before the Hearing Officer at the local RO.  The 
evidence of record reflects that the veteran was afforded VA 
examination in October 1997.  

After a review of the procedural history, it was determined 
that clarification as to the veteran's March 1996 hearing 
request was necessary.  As 38 C.F.R. § 19.9 (1998) has been 
changed to reflect that the Board is no longer required to 
remand cases to the RO, in the first instance, for purposes 
of hearing clarification, the Board sent a letter to the 
veteran's last known address, dated September 10, 1998, 
asking him for clarification of the same.  The letter 
specifically informed the veteran that if he did not respond 
within 30 days of the letter, the Board would assume that he 
no longer wanted a hearing and the Board would proceed with 
his appeal.  To date, there has been no response from the 
veteran.  Accordingly, the Board will proceed with his 
appeal.  




FINDINGS OF FACT

1.  A nexus between the veteran's service-connected traumatic 
arthritis of C6-7 and his claimed headaches has not been 
demonstrated by competent medical evidence.

2.  The veteran has not submitted evidence sufficient as to 
justify a belief by a fair and impartial individual that his 
claim for service connection for chronic headaches as 
secondary to service-connected traumatic arthritis of C6-7 is 
plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for chronic 
headaches as secondary to service-connected traumatic 
arthritis of C6-7 is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303(b), 3.310 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which are plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Although his claim need 
not be conclusive to be well-grounded, it must be accompanied 
by supporting evidence that justifies a belief by a fair and 
impartial individual that such a claim is plausible.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992). 

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Service connection may be granted for 
disabilities which are proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(1998). 

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not shown to be 
chronic.  38 C.F.R. § 3.303(b) (1998).  

A review of the record included the veteran's service and 
Army National Guard (ANG) medical records.  Those pertaining 
to his period of active duty service show that he had an 
essentially normal clinical evaluation on enlistment 
examination in July 1982.  The veteran was thereafter noted 
to have to disqualifying defects or communicable disease on 
physical inspection in August 1972.  There was no mention of 
the presence of chronic headaches during his period of active 
duty service.  The veteran also had an essentially normal 
evaluation, save enucleated tonsils and a 3-inch scar on his 
leg, on separation examination in February 1976.  The 
veteran's ANG medical records included a May 1979 DA Form 
2173, Statement of Medical Examination and Duty Status, which 
shows that the veteran incurred a closed head injury and 
fractured right clavicle in the line of duty while on IDT.  
It was noted that the veteran was driving a jeep during 
training on a loose gravel road.  He came up on a rise in the 
road and saw another vehicle stopped in front of him.  He 
applied the brakes and turned his vehicle to the left to 
avoid colliding with the vehicle that was stopped.  The jeep 
slid sideways and then rolled over pinning him under the 
vehicle.  The veteran was thereafter taken by ambulance to 
the VA Hospital at Muskogee, Oklahoma (VAH-Muskogee) for 
treatment of severe head injuries and a broken arm. 

VA hospital summaries developed in May 1979 show that the 
veteran was initially taken to VAH-Muskogee for treatment of 
his concussion and closed head injury, a probable basilar 
skull fracture, as well as a fractured right clavicle.  
Clinical records developed during this hospital course show 
that the veteran complained of severe headache, double vision 
and his head hurting.  Because of his apparent head injury 
and the fact that the facility had no neurosurgeon, the 
veteran was transferred to 
VAH-Oklahoma City for further observation and evaluation.  
The hospital summary developed at this facility noted that 
the veteran had a benign hospital course.  The veteran was 
discharged after a 5-day hospital stay in good condition and 
appointment to be followed in Neurosurgery and the ENT 
clinic.  The discharge diagnoses were multiple trauma, 
basilar skull fracture, clavicle fracture, and mild cerebral 
concussion with right 6th nerve palsy.

The veteran was afforded VA examination in October 1979 which 
revealed, in pertinent part, that he had a normal 
neuropsychiatric examination.  It is noted that he did not 
complain of chronic headaches or double vision at that time.

The veteran was also afforded VA examination October 1984, at 
which time he complained of headache in the right temple 
area.  He indicated that the headaches develop in the right 
eye and occur approximately one time per week.  Examination 
of the eyes that time revealed that the pupils were equal, 
reactive to light and accommodation.  Central and peripheral 
vision was intact.  The veteran was able to read newspaper 
print without corrective lenses or difficulty.  The diagnoses 
included minor temple headache.

The RO denied service connection for chronic headaches, on a 
direct basis, by rating decision issued in January 1985.  The 
veteran was informed of the denial, as well as of his 
procedural and appellate right, by letter from the RO, dated 
in January 1985.  He did not initiate an appeal, and the 
decision became final.

VA treatment records developed in July 1986 show that the 
veteran was seen on occasion with complaints of neck pain.

The veteran was afforded VA examination in 1986 for his 
claimed cervical spine disability.  Examination of the 
cervical spine revealed that there was no pain at the spinous 
processes.  There was also no paraspinous muscle spasm 
present.  He was cooperative and did not appear to be in 
distress.  Examination of his old charts indicated that on x-
ray of the cervical spine, there was minimal anterior and 
posterior lipping and narrowing of C6 and C7.  An old 
fracture was indicated to be a possible cause for his minimal 
degenerative changes; however, it was further indicated that 
the specific cause would be difficult to determine. 

Resolving doubt in favor of the veteran, the RO granted 
service connection for traumatic arthritis of C6-7 by rating 
decision issued in December 1986.  The veteran now claims, in 
essence, that his headaches are secondary thereto.

VA outpatient treatment (VAOPT) records of 1993 and 1994 show 
that the veteran was treated on occasion with complaints of 
neck pain, headaches and numbness of the right upper 
extremity.  Electromyograph (EMG) and nerve conduction 
velocity (NCV) testing of the right upper extremity revealed 
normal findings.

In conjunction with his claim for secondary service 
connection, the veteran was afforded VA examination in May 
1995.  On orthopedic evaluation, the veteran complained of 
neck stiffness with decreased range of motion of the neck, 
especially when driving and having to turn the neck.  
Examination of the veteran revealed that the veteran had a 
postural abnormality; that is, a mildly flexed neck.  There 
was no evidence of pain, but the veteran felt that his neck 
was stiff.  The orthopedic examiner was unable to identify 
any evidence of neurologic involvement.  The diagnosis was 
severe traumatic arthritis of the neck, mainly at C5, 6 and 
7, with decreased range of motion of the neck.  On 
neurological evaluation, the veteran complaints included neck 
stiffness with severe limitation of motion and headache, 
pressure-like in nature, mainly in the evening after work.  
Examination of the veteran at that time revealed that cranial 
nerves two and three were normal.  The veteran was also noted 
to have a normal visual field and normal extraocular muscle 
movement.  Cranial nerves five and seven were also noted to 
be normal.  The examiner found that the veteran had no 
disorder, paralytic, neuritic or neuralgia.  The diagnosis 
was status post head trauma with C4, C5, C6 fracture and 
resulting traumatic arthritis.  There was no evidence of any 
cranial nerve injury.  It was further noted that tension 
headaches were most likely as described by the veteran.  

The veteran was also afforded VA neurological examination in 
October 1997, at which time he complained of headaches 
approximately every day.  He stated that they are usually 
present when he awakes, worsened throughout the day, and 
seemed to have become more frequent over the last six months.  
On physical examination cranial nerves II-XII were intact.  
He complained of pain when formal testing of strength in the 
right upper extremity was undertaken; therefore, an accurate 
measurement of strength in the right upper extremity could 
not be determined due to the veteran's lack of effort 
secondary to pain.  The veteran stated that his pain was 
worse than usual due to another examination that he had 
earlier that day.  The muscle mass of both upper extremities 
was symmetrical and there were no signs of fasciculations or 
atrophy of any of the muscle groups in the right upper 
extremity.  His deep tendon reflexes were 2+ at the brachial 
radialis biceps and triceps locations.  Sensation showed a 
slight diminution to pinprick and temperature sensation in 
the distribution of the ulnar nerve of the right hand, but 
sensation appeared to be intact throughout the rest of the 
right and left upper extremities; although he did have some 
difficulty in understanding the instructions to the 
examination.  The diagnoses included cervical disc disease 
without radiculopathy and tension-type headaches. 

In order for a claim to be well grounded, there must be 
competent evidence of current disability, objective evidence 
of the incurrence or aggravation of a disease or injury 
during service, and a nexus between the in-service injury or 
disease and the current disability.  That means that for a 
well-grounded claim for service connection, there must be a 
current disability, disease or injury during service, and a 
link between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995). 

In Jones v. Brown, 7 Vet. App. 134, 137 (1994) it was held 
that more than lay assertion and testimony are needed to 
establish that a claim that a service-connected disorder 
caused a disability for which service connection is claimed 
under the prior holding in Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) in which it was held that where medical 
causation is the determinative issue, competent medical 
evidence that a claim is plausible or possible is required 
and not lay evidence is insufficient because lay persons are 
not competent to offer medical opinions.  

The doctrine of resolution of doubt in favor of a claimant is 
not applicable in determinations of well groundedness.  It is 
only after the initial burden of submitting a well grounded 
claim has been met that the doctrine of resolving doubt in 
the claimant's favor, under 38 U.S.C.A. § 5107(b) (West 1991) 
arise.  The benefit of the doubt doctrine does not ease the 
initial burden of submitting a well grounded claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

On the basis of the relevant facts in this case, the Board 
concludes that the veteran's claim of entitlement to service 
connection for chronic headaches as secondary to service-
connected traumatic arthritis of C6-7 is not well grounded.  
Although the veteran complained of headache during the hours 
immediately following his IADT motor vehicle accident, the 
totality of the evidence suggests that such in-service 
manifestations were only acute and transitory in nature.  
This finding is supported by the fact that the veteran's May 
1979 hospital summary noted that he had a benign hospital 
course, and the veteran did not mention the presence of 
headache on VA examination in October 1979.  Moreover, the 
evidence of record is devoid of any competent medical 
evidence establishing a nexus between his current headaches 
and his service-connected traumatic arthritis of C6-7. 

Nonetheless, the veteran contends that his current headaches 
are secondary to his service-connected traumatic arthritis of 
C6-7.  However, the Board notes that lay assertions of 
medical causation or etiology cannot serve as the predicate 
to service connection.  Just as the Board must point to a 
medical basis other than its own unsubstantiated opinion, 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the veteran 
cannot meet his burden of submitting probative evidence by 
relying upon lay statements as to medical matters which lay 
observation is not competent.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Magana v. Brown, 7 Vet. App. 224, 227 (1994); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995).  Therefore, although 
the veteran's statements of a long history of headaches, 
which are not corroborated by contemporaneous clinical 
evidence, represent evidence of continuity of symptomatology, 
they are not competent evidence of a nexus between the 
veteran's current disability and service-connected traumatic 
arthritis of C6-7 and are insufficient to well ground his 
service connection claim. 

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefit claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995). 

In this case, the RO fulfilled its obligation under section 
5103(a) in the SOC and the subsequent supplemental SOC in 
which the veteran was informed that the reason for the denial 
of his secondary service connection claim was that no 
evidence has been presented to establish a relationship 
between the neck disability and the headaches.  Furthermore, 
by this decision, the Board is informing the veteran of the 
evidence which is lacking and that is necessary to make his 
claim well grounded. 





ORDER

The claim of entitlement to service connection for chronic 
headaches as secondary to service-connected traumatic 
arthritis of C6-7 is denied as not well grounded.


		
	J. FUSSELL
	Acting Member, Board of Veterans' Appeals





 Department of Veterans Affairs

